Exhibit 10.7

AMENDMENT AGREEMENT

   

This AMENDMENT AGREEMENT (this “Amendment”), by and between ARCA biopharma,
Inc., a Delaware corporation (the “Company”), and Patrick Wheeler (“Executive”)
is effective as of June 13, 2013 (the “Effective Date”).

RECITALS:

 

A.

The Company and Executive entered into an Amended and Restated Employment and
Retention Agreement dated on or about February 11, 2009, as amended on or about
March 30, 2012 (the “Employment Agreement”).  Capitalized terms used in this
Amendment and not otherwise defined have the meaning given in the Employment
Agreement.

   

   

B.

The Company and executive wish to amend the Employment Agreement in order to
modify certain provisions relating to severance payable upon termination of
employment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

   

1. Amendments.  

(a) Section 5(a) of the Employment Agreement is amended and restated in its
entirety as follows:

5. Description of Severance Benefits.  For purposes of this Amendment,
“Severance Benefits” are defined as:  

(a) severance pay (the “Severance Pay”) equivalent to: (A)(i) twelve (12) months
of your Base Salary (as defined below) in effect as of your last day of
full-time employment with the Company if a Notice Date (as defined below) occurs
(a) on the same day as a Corporate Transaction or (b) within thirteen
(13) months after the effective date of a Corporate Transaction or (ii) six
(6) months of your Base Salary (as defined below) in effect as of your last day
of full-time employment with the Company if a Corporate Transaction has not
occurred on or before the Notice Date; and (B) a pro rata portion of any bonus
compensation under any employee bonus plan that has been approved by the Board
of Directors (“Bonus Pay”) payable to you for the fiscal year in which your
employment terminated to be paid at the same time that such incentive bonus
would have been paid if such termination had not occurred. Your pro rata portion
of any Bonus Pay shall be based upon the number of days in such calendar year
elapsed through the Notice Date of such termination as a proportion of 365.

The date you are notified that your employment with the Company is being
terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” The Severance Pay shall be payable in equal installments over the
applicable number of months (the “Initial Severance Period”) in accordance with
the Company’s then applicable payroll policies, beginning no earlier than seven
(7) days after the effective date of the release described below, and will be
subject to standard payroll deductions and withholdings; provided, however, that
any Bonus Pay shall not be payable to you until such time as bonus compensation
under the applicable employee bonus plan is paid to other employees of the
Company; and

2. Waiver. Executive acknowledges and agrees that the transactions contemplated
by this Amendment will not constitute Good Reason under the Employment
Agreement.

3. Effect. This Amendment constitutes an amendment to the Employment Agreement.
 The terms and provisions of the Employment Agreement and all other documents
and instruments relating and pertaining to the Employment Agreement continue in
full force and effect, as amended by the express terms of this Agreement.  In
the event of any conflict between the provisions of the Employment Agreement or
any document or instrument executed and delivered in connection with the
Employment Agreement and the express provisions of this Amendment, the
provisions of this Amendment will control.

4. Governing Law. This Amendment will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado without reference to any conflict of laws provision that would cause
the application of the law of any other jurisdiction.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

[INTENTIONALLY LEFT BLANK]

   

   

   

 

 

 1 







--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

   

COMPANY:

   

ARCA BIOPHARMA, Inc.

   

By:

/s/ Patrick Wheeler

   

Name:

Patrick Wheeler

   

Title:

   

   

Chief Financial Officer

   

Patrick Wheeler

   

   

Date:

June 13, 2013



   

 

   



--------------------------------------------------------------------------------